SECURITY PURCHASE AGREEMENT

 

THIS SECURITY PURCHASE AGREEMENT (the "Agreement"), dated as of February 5,
2015, is entered into by and among Well Power, Inc., a Nevada corporation (the
"Company"), and JDF Capital, Inc. (the "Purchaser"). The Company and the
Purchaser are sometimes referred to herein as a "party" and collectively as the
"parties".

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (''Regulation D") as promulgated by the United
States Securities and Exchange Commission (the "SEC") under the Securities Act
of 1933, as amended (the "1933 Act"), and/or Section 4(a)(2) of the 1933 Act;
and

 

WHEREAS, the Purchaser wishes to purchase a 12% Original Issue Discount ("OID")
Convertible Promissory Note of the Company (the "Note"), in the original
principal amount of $550,000 (subject to adjustment), subject to and upon the
terms and conditions of this Agreement and the Note and acceptance of this
Agreement by the Company, on the terms and conditions referred to herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                   AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a.                   Purchase.

 

(i)                   Subject to the terms and conditions of this Agreement and
the Note (collectively the "Transaction Documents"), the Purchaser hereby agrees
to purchase an original issue discount Note in the aggregate principal amount of
$550,000 (subject to adjustment), together with a Warrant, which Note shall be
initially funded and issuable by February 5, 2015 or at such later date mutually
agreed upon the by parties The entire purchase price of the Note is $500,000,
however, the Purchaser is bound by the Note to fund only $50,000 on the Closing
Date. Therefore, in this Agreement, the term "Purchase Amount" refers to the
initial amount of $50,000 to be paid on the Closing Date. Subsequent funding of
the Note (each an "Advance"), in accordance with its terms, shall be subject to
the terms and conditions of this Agreement.

 

(ii)                 The Note referred to herein shall be in the form of Annex I
to this Agreement.

 

(iii)                The purchase of the Note, together with the Warrant, by the
Purchaser and the other transactions contemplated hereby are sometimes referred
to herein and in the other Transaction Documents as the purchase and sale of the
Securities (as defined below), and are referred to collectively as the
"Transactions" .

 

(iv)               The Purchaser shall deliver the Purchase Amount to counsel
for the Purchaser (the "Escrow Agent"), which advance shall be held in escrow
until authorized for release to the Company by written instruction of the
Purchaser.

 

 

 

b.                    Certain Definitions. As used herein, each of the following
terms has the meaning set forth below, unless the context otherwise requires:

 

"Affiliate" means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

"Closing Date" means the date of the closing of the issuance of Note and the
Warrant.

 

"Common Stock" means the Company's common stock, $0.001 par value.

 

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation , any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Holder" means the Person holding the relevant Securities at the relevant time.

 

"Last Audited Date" means April 30, 2014.

 

"Market Value" means the lowest daily volume weighted average price (VWAP) of
the Common Stock for the 20 trading days immediately prior to the date of this
Agreement; provided, however, that the Market Value of the Pledged Securities
shall be reviewed every 60 days (each an "Adjustment Date"), or more frequently
if the closing price of the Common Stock on any Trading Day between Adjustment
Dates falls below the last computed Market Value by more than 30% (the
"Alternative Adjustment Date"), by the Company and the Purchaser and an
appropriate adjustment to the number of Pledged Securities shall be made based
upon the Market Value, which shall be computed as the VWAP of the Common Stock
for the 20 Trading Days immediately prior to the Adjustment Date or the
Alternative Adjustment Date.

 

"Material Adverse Effect" means an event or combination of events, which
individually or i n the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Documents, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company' s ability to perform fully on a timely basis its obligations under any
of the Transaction Documents or the Transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Transaction Documents

 

"Person" means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

"Pledged Shares" means shares of the Company's Common Stock having a Market
Value equal to 400% of the principal amount of the Note on the Closing Date,
each Subsequent Closing Date and, as appropriate, each Adjustment Date.

2

 

 

"Principal Trading Market" means the Over the Counter Bulletin Board, the OTC
Markets or such other market on which the Common Stock is principally traded at
the relevant time.

 

"Purchaser Control Person" means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the Exchange Act.

 

"Securities" means the Note, the Warrant Shares and any shares of Common Stock
of the Company that may be issued to the Purchaser in connection with the
conversion of the principal amount and interest accrued thereon and any other
agreements between the parties.

 

"Shares" means the shares of Common Stock representing any or all of the Common
Stock underlying the Note.

 

"State of Incorporation "means Nevada.

 

"Subsequent Closing Date" means the date of the closing of any subsequent
Advance and the issuance of a Warrant in connection therewith.

 

"Subsidiary'' means any subsidiary of the Company.

 

"Trading Day" means any day during which the Principal Trading Market shall be
open for business.

"Transfer Agent'' means, at any time, the transfer agent for the Company's
Common Stock.

 

"Transaction Documents" means this Purchase Agreement and the Note and includes
all ancillary documents referred to in those agreements, including the Warrant
and the Transfer Agent

Instruction.

 

"Warrant" mean s a warrant equal to 100% of the shares of Common Stock that
would be issuable to the Purchaser upon conversion of the Note.

 

"Warrant Shares" means the shares of Common Stock representing any or all of the
Common Stock underlying the Warrant.

 

c.                    Form of Payment; Delivery of Note.

 

(i)                                                            The Purchaser
shall pay the Purchase Amount or any Advance by delivering immediately available
good funds in United States Dollars to the Company on the Closing Date or any
Subsequent Closing Date, as applicable, in accordance with the terms of the
Note. The Company understands and agrees that the Purchaser may, in the
Purchaser's sole discretion, fund no more than $50,000 or the Purchaser may fund
any amount in excess of $50,000, up to and including $500,000.

 

(ii)                                                           On the applicable
Closing Date or Subsequent Closing Date, the Company shall deliver the Note and
the Warrant, duly executed on behalf of the Company, to the Purchaser

3

 

 

(iii)                                                         On the applicable
Closing Date or Subsequent Closing Date, the Company shall deliver to the
Transfer Agent an irrevocable instruction reserving the Pledged Securities (the
"Transfer Agent Instruction "), in the form attached hereto as Annex Il, a copy
of which will be provided to the Purchaser along with a confirmation from the
Transfer Agent of its receipt of and compliance with the Transfer Agent
Instruction.

 

(iv)                                                         By signing this
Agreement , each of the Purchaser and the Company agrees to all of the terms and
conditions of the Transaction Documents, all of the provisions of which are
incorporated herein by th is reference as if set forth in full.

 

d. Method of Payment. Payment of the Purchase Amount shall be made by wire
transfer of funds to:

 

 

2.                   PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO
INFORMATION; INDEPENDENT INVESTIGATION.

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a.                   Without limiting Purchaser's right to sell the Securities
pursuant to an effective registration statement or otherwise in compliance with
the 1933 Act, the Purchaser is purchasing the Securities for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.

 

b.                   The Purchaser is (i) an "accredited investor" as that term
is defined in Rule 501 of the General Rules and Regulations under the 1933 Act
by reason of Rule 50l(a)(3), (ii) experienced in making investments of the kind
described in this Agreement and the other Transaction Documents, (i ii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its Affiliates or selling agents), to protect its own
interests in connection with the Transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

4

 

 

c.                   Al l subsequent offers and sales of the Securities by the
Purchaser shall be made pursuant to registration of the relevant Securities
under the 1933 Act or pursuant to an exemption from registration.

 

d.                   The Purchaser understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the 1933 Act and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.

 

e.                   The Purchaser and its advisors, if any, have been furnished
with or have been given access to all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Purchaser, including
those set forth on any annex attached hereto. The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company and its
management and have received complete and satisfactory answers to any such
inquiries. Without limiting the generality of the foregoing, the Purchaser has
also had the opportunity to obtain and to review the Company's filings on EDGAR
(collectively, the "Company's SEC Documents").

 

f.                    The Purchaser understands that its investment in the
Securities involves a high degree of risk.

 

g.                   The Purchaser hereby represents that, in connection with
its purchase of the Securities, it has not relied on any statement or
representation by the Company or any of its officers, directors and employees or
any of their respective attorneys or agents, except as specifically set forth
herein.

 

h.                   The Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities.

 

i.                    This Agreement and the other Transaction Documents to
which the Purchaser is a party, and the Transactions contemplated thereby, have
been duly and validly authorized, executed and delivered on behalf of the
Purchaser and are valid and binding agreements of the Purchaser enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors' rights generally.

 

3.                   COMPANY REPRESENTATIONS AND WARRANTIES. The Company
represents and warrants to the Purchaser as of the date hereof and as of the
Closing Date: and each Subsequent Closing Date.

 

a.                   Rights of Others Affecting the Transactions. There are no
preemptive rights of any shareholder of the Company, as such, to acquire the
Note, or any shares of the Company's Common Stock that may be issued to the
Purchaser in connection with any other agreements between the parties, in the
event such shares are issued.

5

 

 

b.                   Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Exchange Act, as amended. The Common Stock is, or
immediately following the Closing Date will be, and on each Subsequent Closing
Date will be, quoted on the Principal Trading Market. The Company has received
no notice, either oral or written, with respect to the continued eligibility of
the Common Stock for such quotation on the Principal Trading Market, and the
Company has maintained all requirements on its part for the continuation of such
quotation.

 

c.                   Authorized Shares.

 

(i)                 The authorized capital stock of the Company consists of
4,500,000,000 shares of Common Stock, $0.001 par value.

 

(ii)               The Company has sufficient authorized and unissued shares of
Common Stock as may be necessary for the Purchaser to convert the principal
amount of the Note and all interest accrued thereon and any other costs or fees
that may be paid with the Company's Common Stock pursuant to the terms of the
Note.

 

d.                  Transaction Documents and Stock. This Agreement and each of
the other Transaction Documents, and the Transactions contemplated thereby, have
been duly and validly authorized by the Company, this Agreement has been duly
executed and delivered by the Company and this Agreement is, and the Note, the
Warrant and each of the other Transaction Documents, when executed and delivered
by the Company, will be, valid and binding agreements of the Company enforceable
in accordance with their respective terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors' rights generally.

 

e.                   Non-contravention. The execution and delivery of this
Agreement, the Warrant and each of the other Transaction Documents by the
Company, the issuance of the Securities, and the consummation by the Company of
the other Transactions contemplated by this Agreement, the Note, the Warrant and
the other Transaction Documents do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the certificate of incorporation or by-laws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.

 

f.                    Approvals. No authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the shareholders of the Company is required to be
obtained by the Company for the issuance and sale of the Securities to the
Purchaser as contemplated by this Agreement, except such authorizations,
approvals and consents that have been obtained.

6

 

 

g.                   Filings. None of the Company's SEC Documents contained, at
the time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading.

 

h.                  Absence of Certain Changes. Since the Last Audited Date,
there has been no material adverse change and no Material Adverse Effect, except
as disclosed in the Company's SEC Documents. Since the Last Audited Date, except
as provided in the Company's SEC Documents, the Company has not (i) incurred or
become subject to any material liabilities (absolute or contingent) except
liabilities incurred in the ordinary course of business consistent with past
practices; (ii) discharged or satisfied any material lien or encumbrance or paid
any material obligation or liability (absolute or contingent), other than
current liabilities paid in the ordinary course of business consistent with past
practices; (iii) declared or made any payment or distribution of cash or other
property to shareholders with respect to its capital stock, or purchased or
redeemed , or made any agreements to purchase or redeem, any shares of its
capital stock; (iv) sold, assigned or transferred any other tangible assets, or
canceled any debts owed to the Company by any third party or claims of the
Company against any third party, except in the ordinary course of business
consistent with past practices; (v) waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of existing business; (vi) made any increases in employee compensation,
except in the ordinary course of business consistent with past practices; or
(vii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment.

 

i.                    Full Disclosure. To the best of the Company's knowledge,
there is no fact known to the Company (other than general economic conditions
known to the public generally or as disclosed in the Company's SEC Documents)
that has not been disclosed in writing to the Purchaser that would reasonably be
expected to have or result in a Material Adverse Effect.

 

j.                    Absence of Litigation. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body pending or, to the knowledge of the Company, threatened against or
affecting the Company before or by any governmental authority or nongovernmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision , ruling or finding would have a
Material Adverse Effect or which would adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, any of the Transaction Documents. The Company is not aware of
any valid basis for any such claim that (either individually or in the aggregate
with all other such events and circumstances) could reasonably be expected to
have a Material Adverse Effect. There are no outstanding or unsatisfied
judgments, orders, decrees, writs, injunctions or stipulations to which the
Company is a party or by which it or any of its properties is bound, that
involve the transaction contemplated herein or that, alone or in the aggregate,
could reasonably be expect to have a Material Adverse Effect.

 

k.                  Absence of Events of Default. Except as set forth in the
Company's SEC Documents, (i) neither the Company nor any of its subsidiaries is
in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any material indenture, mortgage,
deed of trust or other material agreement to which it is a party or by which its
property is bound, and (ii) no Event of Default (or its equivalent term), as
defined in the respective agreement to which the Company or its Subsidiary is a
party, and no event which, with the giving of notice or the passage of time or
both, would become an Event of Default (or its equivalent term) (as so defined
in such agreement), has occurred and is continuing, which would have a Material
Adverse Effect.

7

 

 

l.                    No Undisclosed Liabilities or Events. To the best of the
Company's knowledge, the Company has no liabilities or obligations other than
those disclosed in the Transaction Documents or the Company's SEC Documents or
those incurred in the ordinary course of the Company's business since the Last
Audited Date, or which individually or in the aggregate, do not or would not
have a Material Adverse Effect. No event or circumstances has occurred or exists
with respect to the Company or its properties, business, operations, condition
(financial or otherwise), or results of operations, which, under applicable law,
rule or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed.
There are no proposals currently under consideration or currently anticipated to
be under consideration by the Board of Directors or the executive officers of
the Company which proposal would (x) change the articles or certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.

 

m.                 No Integrated Offering. Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, at any time since August 1, 2014, made any offer or sales of any
security or solicited any offers to buy any security under circumstances that
would eliminate the availability of the exemption from registration under
Regulation D in connection with the offer and sale of the Securities as
contemplated hereby.

 

n.                  Dilution. Any shares of the Company's Common Stock issued to
the Purchaser in connection with any agreements between the parties hereto, in
the event such shares are issued may have a dilutive effect on the ownership
interests of the other shareholders (and Persons having the right to become
shareholder s) of the Company. The Company's executive officers and directors
have studied and fully understand the nature of the Securities being sold hereby
and recognize that they have such a potential dilutive effect. The board of
directors of the Company has concluded, in its good faith business judgment,
that such issuance is in the best interests of the Company.

 

o.                   Confirmation. The Company confirms that all statements of
the Company contained herein shall survive acceptance of this Agreement by the
Purchaser. The Company agrees that, if any events occur or circumstances exist
prior to the Closing Date or any Subsequent Closing Date or the release of the
Purchase Amount or any Advance to the Company which would make any of the
Company's representations, warranties, agreements or other information set forth
herein materially untrue or materially inaccurate as of such date, the Company
shall immediately notify the Purchaser (directly or through its counsel, if any)
in writing prior to such date of such fact, specifying which representation ,
warranty or covenant is affected and the reasons therefor

 

p.                  Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the Transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the Transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

8

 

 

q.                  SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or l5(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials, including the exhibits thereto, being collectively
referred to herein as the "SEC Reports") on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with d1e requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto (except that unaudited financial statements may not contain
all of the footnotes required by GAAP), and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

r.                   Sarbanes-Oxley; Internal Accounting Controls. On the
Closing Date and on each Subsequent Closing Date, the Company will be in
material compliance with all provision s of the Sarbanes Oxley Act of 2002 which
are applicable to it The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations,(ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management' s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d- 15e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company's most recently filed periodic report under the Exchange Act
is being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the date prior to
the filing date of the most recently filed periodic report under the Exchange
Act (such date, the "Evaluation Date"). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company's
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company's knowledge, in other factors that
could significantly affect the Company's internal controls.

 

s.                    Tax Status. Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and each Subsidiary has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
Subsidiary.

9

 

 

t.                    No Disagreements with Accountants and Lawyers. There are
no disagreements of any kind presently existing, or reasonably anticipated by
the Company to arise, between the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers. By making this representation the Company does
not, in any manner, waive the attorney/client privilege or the confidentiality
of the communications between the Company and its lawyers.

 

u.                  No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company's outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an "Issuer Covered Person" and, together, "Issuer Covered
Persons") is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d) under the Securities Act (a "Disqualification Event"). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Issuer has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e).

 

v.                   Shell Company Status. The Company was a shell company, as
identified in Rule 144(i)(l), until January 22, 2014.

 

4.                   CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.                   Transfer Restrictions. The Purchaser acknowledges that (1)
the Securities and the Warrant have not been and are not being registered under
the provisions of the 1933 Act and, the Shares have not been and are not being
registered under the 1933 Act, and may not be transferred unless (A)
subsequently registered thereunder or (B) the Purchaser shall have delivered to
the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act ("Rule 144") may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or to comply with the terms and conditions of any
exemption therew1der.

 

b.                   Restrictive Legend. The Purchaser acknowledges and agrees
that the certificates and other instruments representing the Warrant and any of
the Securities shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of any such
Securities):

 

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED."

10

 

 

c.                   Filings. The Company undertakes and agrees to make all
necessary filings in connection with the sale of the Securities to the Purchaser
under any United States laws and regulations applicable to the Company, or by
any domestic securities exchange or trading market, and to provide a copy
thereof to the Purchaser promptly after such filing.

 

d.                   Reporting Status. So long as the Purchaser beneficially
owns the Warrant and any of the Securities, the Company shall file all reports
required to be filed with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act, shall take all reasonable action under its control to ensure that
adequate current public information with respect to the Company, as required in
accordance with Rule 144(c)(l) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination. The Company will take all reasonable action under
its control to maintain the continued listing and quotation and trading of its
Common Stock on the Principal Trading Market or a listing on the NASDAQ Capital
Market and, to the extent applicable to it, will comply in all material respects
with the Company's reporting, filing and other obligations under the by-laws or
rules of the Principal Trading Market and/or the Financial Industry Regulatory
Authority, as the case may be, applicable to it for so long as the Purchaser
beneficially owns any of the Securities.

 

e.                   Use of Proceeds. The Company will use the proceeds received
hereunder (excluding amounts paid by the Company for legal fees in connection
with the sale of the Securities and as the original issue discount) for working
capital.

 

f.                    Publicity, Filings, Releases, Etc. Each of the parties
agrees that it will not disseminate any information relating to the Transaction
Documents or the Transactions contemplated thereby, including issuing any press
releases, holding any press conferences or other forums, or filing any reports
(collectively, "Publicity"), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof. Neither party will
include in any such Publicity any statement or statements or other material to
which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included. In furtherance of the foregoing, the Company will
provide to the Purchaser drafts of the applicable text of the first filing of a
Current Report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K
intended to be made with the SEC which refers to the Transaction Documents or
the Transactions contemplated thereby as soon as practicable (but at least 2
Trading Days before such filing will be made) will not include in such filing
any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Documents in filings made with the SEC
as well as any descriptive text accompanying or as a part of such filing which
is accurate and reasonably determined by the Company's counsel to be legally
required. Notwithstanding, but subject to, the foregoing provisions of this
Section 4(t), the Company will, after the Closing Date and each Subsequent
Closing Date, promptly file a Current Report on Form 8-K or, if appropriate, a
quarterly or annual report on the appropriate form, referring to the
Transactions contemplated by the Transaction Documents.

11

 

 

g.                   Pledge of Shares; Adjustment of Pledged Shares. In order to
secure repayment of the Note, the Company will reserve with the Transfer Agent,
for the benefit of the Purchaser, the Pledged Shares. The Company agrees that,
following the Closing Date and each Subsequent Closing Date, the Market Value of
the Pledged Shares shall be reviewed every 60 days (each an "Adjustment Date"),
or more frequently if the closing price of the Common Stock on any Trading Day
between Adjustment Dates falls below the last computed Market Value by more than
30% (the "Alternative Adjustment Date"), by the Company and the Purchaser and an
appropriate adjustment to the number of Pledged Securities shall be made based
upon the Market Value, which shall be computed as the VWAP of the Common Stock
for the 20 Trading Days immediately prior to the Adjustment Date or the
Alternative Adjustment Date. The number of Pledged Shares shall be increased
with each Advance made by the Purchaser so that at all times the n umber of
Pledged Shares shall be equal to equal to 400% of the Purchase Amount plus all
Advances.

 

h.                   Right to Purchase Additional Notes. The Company agrees that
for a period of 12 months from the Closing Date, the Purchaser shall have the
right (but not the obligation) to purchase one or more additional convertible
promissory notes, the aggregate principal amount of which will not exceed

$1,000,000, on terms identical to the terms of the Note.

 

5.                  OTHER TRANSFER AGENT INSTRUCTIONS.

 

a.                   The Company warrants that, with respect to the Securities,
other than the stop transfer instructions to give effect to Section 4(a) hereof,
it will give its Transfer Agent no instructions inconsistent with instructions
to issue Common Stock to the Holder as contemplated in the Note. Nothing in this
Section shall affect in any way the Purchaser's obligations and agreement to
comply with all applicable securities laws upon resale of the Securities. If the
Purchaser provides the Company with an opinion of counsel reasonably
satisfactory to the Company that registration of a resale by the Purchaser of
any of the Securities in accordance with clause (l)(B) of Section 4(a) of this
Agreement is not required under the 1933 Act, the Company shall (except as
provided in clause (2) of Section 4(a) of this Agreement) permit the transfer or
reissue of the Shares or the Warrant Shares represented by one or more
certificates for Common Stock without legend (or where applicable, by electronic
registration) in such name and in such denominations as specified by the
Purchaser.

 

b.                   The Company will authorize the Transfer Agent to give
information relating to the Company directly to the Holder or the Holder's
representatives upon the request of the Holder or any such representative, to
the extent such information relates to (i) the status of the shares of Common
Stock issued or claimed to be issued to the Holder in connection with a Notice
of Conversion in accordance with the terms of the Note, or (ii) the aggregate
number of outstanding shares of Common Stock of all shareholders (as a group,
and not individually) as of a current or other specified date. At the request of
the Holder, the Company will provide the Holder with a copy of the authorization
so given to the Transfer Agent.

 

6.                  CLOSING DATE.

 

a.                   The Closing Date for the payment of the Purchase Amount
shall occur as indicated in Section l(a)(i) after each of the conditions
contemplated by Sections 7 and 8 hereof shall have either been satisfied or been
waived by the party in whose favor such conditions run. Any Subsequent Closing
Date shall occur on a date agreed upon by the Purchaser and the Company, after
each of the conditions contemplated by Sections 7 and 8 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run.

12

 

 

b.                   The closing of the Transactions shall occur on the Closing
Date or on the Subsequent Closing Date, as applicable, at the offices of the
Purchaser or by electronic communications and shall take place no later than
5:00 p.m. Eastern time, on such day or such other time as is mutually agreed
upon by the Company and the Purchaser.

 

7.                  CONDITIONS TO THE COMPANY' S OBLIGATION TO SELL.

 

The Purchaser understands that the Company's obligation to sell the Note to the
Purchaser pursuant to this Agreement on the Closing Date and on each Subsequent
Closing Date is conditioned upon:

 

a.                  The execution and delivery of this Agreement by the
Purchaser;

 

b.                  Delivery by the Purchaser to the Company of good funds as
payment in full of an amount equal to the Purchase Amount or any subsequent
Advance, as applicable, in accordance with this Agreement;

 

c.                  The accuracy on the Closing Date or any Subsequent Closing
Date of the representations and warranties of the Purchaser contained in this
Agreement, each as if made on such date, and the performance by the Purchaser on
or before such date of all covenants and agreements of the Purchaser required to
be performed on or before such date; and

 

d.                  There shall not be in effect any law, rule or regulation
prohibiting or restricting the Transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

 

8.                  CONDITIONS TO THE PURCHASER' S OBLIGATION TO PURCHASE.

 

The Company understands that the Purchaser's obligation to purchase the Note and
its acceptance of any shares of the Company's Common Stock that may be issued in
connection with the Note is conditioned upon:

 

a.                  The execution and delivery of this Agreement, the Note, the
Warrant and the other Transaction Documents by the Company, including the
Transfer Agent Instruction;

 

b.                  The accuracy in all material respects on each Closing Date
and each Subsequent Closing Date of the representations and warranties of the
Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

 

c.                  The Company must be current with all required Exchange Act
filings.

 

d.                  There shall not be in effect any law, rule or regulation
prohibiting or restricting the Transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and

 

e.                  From and after the date hereof to and including the Closing
Date and each Subsequent Closing Date, each of the following conditions will
remain in effect: (i) the trading of the Common Stock shall not have been
suspended by the SEC or on the Principal Trading Market; (ii) trading in
securities generally on the Principal Trading Market shall not have been
suspended or limited; (iii) no minimum prices shall been established for
securities traded on the Principal Trading Market; and (iv) there shall not have
been any Material Adverse Effect in regards to the Company.

13

 

 

9.                   INTENTIONALLY OMITTED.

 

10.               INDEMNIFICATION AND REIMBURSEMENT.

 

a.                   (i) The Company agrees to indemnify and hold harmless the
Purchaser and its officers, directors, employees, and agents, and each Purchaser
Control Person from and against any losses, claims, damages, liabilities or
expenses incurred (collectively, "Damages"),joint or several, and any action in
respect thereof to which the Purchaser, its partners, Affiliates, officers,
directors, employees, and duly authorized agents, and any such Purchaser Control
Person becomes subject to, resulting from, arising out of or relating to any
misrepresentation , breach of warranty or nonfulfillment of or failure to
perform any covenant or agreement on the part of Company contained in this
Agreement, as such Damages are incurred, except to the extent such Damages
result primarily from Purchaser's failure to perform any covenant or agreement
contained in this Agreement or the Purchaser's or its officer's, director's,
employee's, agent's or Purchaser Control Person's negligence, recklessness or
bad faith in performing its obligations under this Agreement.

 

(ii) The Company hereby agrees that, if the Purchaser, other than by reason of
its negligence, illegal or willful misconduct (in each case, as determined by a
non- appealable judgment to such effect), (x) becomes involved in any capacity
in any action, proceeding or investigation brought by any shareholder of the
Company, in connection with or as a result of the consummation of the
Transactions contemplated by this Agreement or the other Transaction Documents,
or if the Purchaser is impleaded in any such action, proceeding or investigation
by any Person, or (y) becomes involved in any capacity in any action, proceeding
or investigation brought by the SEC, any self-regulatory organization or other
body having jurisdiction , against or involving the Company or in connection
with or as a result of the consummation of the Transactions contemplated by this
Agreement or the other Transaction Documents, or (z) is impleaded in any such
action, proceeding or investigation by any Person, then in any such case, the
Company shall indemnify, defend and hold hannless the Purchaser from and against
and in respect of all losses, claims, liabilities, damages or expenses resulting
from, imposed upon or incurred by the Purchaser, directly or indirectly, and
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation and preparation) incurred in connection therewith,
as such expenses are incurred. The indemnification and reimbursement obligations
of the Company under this paragraph shall be in addition to any liability which
the Company may otherwise have, shall extend upon the same terms and conditions
to any Affiliates of the Purchaser who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
Purchaser Control Persons (if any), as the case may be, of the Purchaser and any
such Affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Purchaser, any such Affiliate and any such Person. The Company also agrees that
neither the Purchaser nor any such Affiliate, partner, director, agent, employee
or Purchaser Control Person shall have any liability to the Company or any
Person asserting claims on behalf of or in right of the Company in connection
with or as a result of the consummation of this Agreement or the other
Transaction Documents, except as may be expressly and specifically provided in
or contemplated by this Agreement.

 

b.                  All claims for indemnification by any Indemnified Party (as
defined below) under this Section shall be asserted and resolved as follows:

14

 

 

(i)                   In the event any claim or demand in respect of which any
Person claiming indemnification under any provision of this Section (an
"Indemnified Party") might seek indemnity under paragraph (a) of this Section is
asserted against or sought to be collected from such Indemnified Party by a
Person other than a party hereto or an Affiliate thereof (a "Third Party
Claim"), the Indemnified Party shall deliver a written notification, enclosing a
copy of all papers served, if any, and specifying the nature of and basis for
such Third Party Claim and for the Indemnified Party's claim for indemnification
that is being asserted under any provision of this Section against any Person
(the "Indemnifying Party"), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a "Claim Notice") with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending 30 calendar days following
receipt by the Indemnifying Party of either a Claim Notice or an Indemnity
Notice (as defined below) (the "Dispute Period") whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
under this Section and whether the Indemnifying Party desires, at its sole cost
and expense, to defend the Indemnified Party against such Third Party Claim. The
following provisions shall also apply.

 

(x)                 If the Indemnifying Party notifies the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Indemnified Party with respect to the Third Party Claim pursuant to this
paragraph (b) of this Section, then the Indemnifying Party shall have the right
to defend, with counsel reasonably satisfactory to the Indemnified Party, at the
sole cost and expense of the Indemnifying Party, such Third Party Claim by all
appropriate proceedings, which proceedings shall be vigorously and diligently
prosecuted by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

 

(y)                 If the Indemnifying Party fails to notify the Indemnified
Party within the Dispute Period that the Indemnifying Party desires to defend
the Third Party Claim pursuant to paragraph (b) of this Section, or if the
Indemnifying Party gives such notice but fails to prosecute vigorously and
diligently or settle the Third Party Claim, or if the Indemnifying Party fails
to give any notice whatsoever within the Dispute Period, then the Indemnified
Party shall have the right to defend, at the sole cost and expense of the
Indemnifying Party, the Third Party Claim by all appropriate proceedings, which
proceedings shall be prosecuted by the Indemnified Party in a reasonable manner
and in good faith or will be settled at the discretion of the Indemnified Party
(with the consent of the Indemnifying Party, which consent will not be
unreasonably withheld). The Indemnified Party will have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnified Party and its counsel in contesting
any Third Party Claim which the Indemnified Party is contesting. Notwithstanding
the foregoing provisions of this subparagraph (y), if the Indemnifying Party has
notified the Indemnified Party within the Dispute Period that the Indemnifying
Party disputes its liability or the amount of its liability hereunder to the
Indemnified Party with respect to such Third Party Claim and if such dispute is
resolved in favor of the Indemnifying Party in the manner provided in
subparagraph (z) below, the Indemnifying Party will not be required to bear the
costs and expenses of the Indemnified Party's defense pursuant to this
subparagraph (y) or of the Indemnifying Party's participation therein at the
Indemnified Party's request, and the Indemnified Party shall reimburse the
Indemnifying Party in full for all reasonable costs and expenses incurred by the
Indemnifying Party in connection with such litigation. The Indemnifying Party
may participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this subparagraph (y), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.

 

(z)                 If the Indemnifying Party notifies the Indemnified Party
that it does not dispute its liability or the amount of its liability to the
Indemnified Party with respect to the Third Party Claim under paragraph (a) of
this Section or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes its liability or the amount of its
liability to the Indemnified Party with respect to such Third Party Claim, the
amount of Damages specified in the Claim Notice shall be conclusively deemed a
liability of the Indemnifying Party under paragraph (a) of this Section and the
Indemnifying Party shall pay the amount of such Damages to the Indemnified Party
on demand. If the Indemnifying Party has timely disputed its liability or the
amount of its liability with respect to such claim, the Indemnifying Party and
the Indemnified Party shall proceed in good faith to negotiate a resolution of
such dispute; provided, however, that if the dispute is not resolved within 30
days after the Claim Notice, the Indemnifying Party shall be entitled to
institute such legal action as it deems appropriate.

 

(ii)                 In the event any Indemnified Party should have a claim
under paragraph (a) of this Section against the Indemnifying Party that does not
involve a Third Party Claim, the Indemnified Party shall deliver a written
notification of a claim for indemnity under paragraph (a) of this Section
specifying the nature of and basis for such claim, together with the amount or,
if not then reasonably ascertainable, the estimated amount, determined in good
faith, of such claim (an "Indemnity Notice") with reasonable promptness to the
Indemnifying Party. The failure by any Indemnified Party to give the Indemnity
Notice shall not impair such party's rights hereunder except to the extent that
the Indemnifying Party demonstrates that it has been irreparably prejudiced
thereby. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim or the amount of the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes the claim or the amount of the claim
described in such Indemnity Notice, the amount of Damages specified in the
Indemnity Notice will be conclusively deemed a liability of the Indemnifying
Party under paragraph (a) of this Section and the Indemnifying Party shall pay
the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that it the dispute is not resolved within 30 days after the
Claim Notice, the Indemnifying Party shall be entitled to institute such legal
action as it deems appropriate. 



15

 



c.                  The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar rights of the Indemnified Party
against the Indemnifying Party or others, and (ii) any liabilities the
Indemnifying Party may be subject to.





 

11.               JURY TRIAL WAIVER. The Company and the Purchaser hereby waive
a trial by jury in any action, proceeding or counterclaim brought by either of
the parties hereto against the other in respect of any matter arising out or in
connection with the Transaction Documents.

 

12.               GOVERNING LAW: MISCELLANEOUS.

 

a.                   (i) This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts in the city of New York in the State of New
York as in connection with any dispute arising under this Agreement or any of
the other Transaction Documents and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions or to
any claim that such venue of the suit, action or proceeding is improper. To the
extent determined by such court, the Company shall reimburse the Purchaser for
any reasonable legal fees and disbursements incurred by the Purchaser in
enforcement of or protection of any of its rights under any of the Transaction
Documents. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

(ii) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement and the other Transaction Documents and to
enforce specifically the terms and provisions hereof and thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

 





b.                   Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

c.                   This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of each of the parties hereto.

 

d.                   All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

 



e.                  A facsimile transmission of this signed Agreement shall be
legal and binding on all parties hereto.





 

f.                   This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original.

 

g.                  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

h.                  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

i.                    This Agreement may be amended only by an instrument in
writing signed by the party to be charged with enforcement thereof.

 

j.                    This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

13.               NOTICES. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 

(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by 10 days' advance written notice
similarly given to each of the other parties hereto):

16

 

 

COMPANY: WELL POWER, INC.   11111 Katy Freeway, Suite 910   Houston, Texas 77079
  Attn: Dan Patience, President and Chief Financial Officer   Telephone No.:
713-973-5738   Facsimile No.: 403-995-0789     PURCHASER: JDF CAPITAL INC.   74
West George Street   Freehold, NJ 07728   Attn: John Fierro   Telephone No.:
718-290-4058   Facsimile No.: 800-319-6863

 



14. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company's and the
Purchaser's representations and warranties herein shall survive the execution
and delivery of this Agreement and the delivery of the Note and the payment of
the Purchase Amount, and shall inure to the benefit of the Purchaser and the
Company and their respective successors and assigns.

 

[Balance of page intentionally left blank]

17

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.

 

JDF CAPITAL INC.

 

By: /s/ John Fierro

Name: John Fierro

Title: President

 

 

WELL POWER, INC.

 

By: /s/ Dan Patience

Name: Dan Patience,

Title: President and Chief Financial Officer

18

 



ANNEX I

 

FORM OF NOTE

19

 



ANNEX 2

 

TRANSFER AGENT INSTRUCTION

20

 

 

